Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.553   Page 1 of 26




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

MICHAEL C. WARD,

                   Petitioner,             Case No. 2:19-cv-12543
                                           Hon. Arthur J. Tarnow
v.

WILLIS CHAPMAN,1

              Respondent.
______________________________/

OPINION AND ORDER DENYING PETITIONER’S MOTIONS FOR BOND
      (ECF NOS. 12, 19), SUMMARY DISPOSITION (ECF NO. 23),
 APPOINTMENT OF COUNSEL (ECF NO. 25), DISCOVERY (ECF NO.
  26), RECONSIDERATION (ECF NO. 27), AND COURT-ORDERED
     INVESTIGATION (ECF NO. 28), AND DISMISSING PETITION

        On August 26, 2019, Michigan prisoner Michael C. Ward filed a petition

for writ of habeas corpus challenging the Michigan Parole Board’s denial of

parole on the life sentence he is serving for a 1981 drug possession

conviction. Mich. Comp. Laws § 333.7401(2)(a)(1). Two of Petitioner’s

grounds for relief were dismissed. ECF No. 21. Respondent was ordered to

respond to the remaining claim: that Petitioner was denied parole in

retaliation for his continued litigation in Ward v. Wolfenbarger, Case No. 03-



1
    The Court amends the caption to reflect the name of Petitioner’s current
    warden. See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C.
    foll. § 2254.
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.554    Page 2 of 26


                                                   Ward v. Chapman, 19-12543

72701, which challenged the Michigan Department of Corrections’ continued

use of expunged convictions in security classification and parole board

decisions.

        Seven motions by Petitioner are also pending before the Court. Two

seek release on bond and the third is for summary disposition. ECF Nos. 12,

19, 23. The fourth seeks appointment of counsel or an investigator. ECF No.

25. Petitioner also requests discovery, and a court-ordered investigation to

locate motions which have now been docketed.2 ECF Nos. 26, 28. Finally,

Petitioner seeks reconsideration of the Court’s May 11, 2020, Order

dismissing two of his three claims for relief. ECF No. 27.

        Petitioner filed this separate petition for habeas corpus relief following

the Court’s suggestion in Petitioner’s 2003 case,3 most recently in its August


2
    The Court notes that the Covid-19 pandemic has impeded timely operations
    of both the U.S. Post Office and the office of the Clerk of Court, which
    delayed docketing of Petitioner’s motions for several weeks.
3
    The order stated that “to the extent that Petitioner is challenging the
    Michigan Parole Board’s decision to deny him parole release on his 1981
    conviction for possession with intent to deliver over 650 grams of cocaine,
    he should challenge that parole denial by means of a separate habeas
    petition.” Ward v. Wolfenbarger, No. 03-CV-72701-DT, 2019 WL 3714517,
    at *6 (E.D. Mich. Aug. 7, 2019), as clarified on denial of reconsideration,
    No. 03-CV-72701-DT, 2020 WL 109571 (E.D. Mich. Jan. 9, 2020). See also
    Ward, 2011 WL 3472527, at *2 (E.D. Mich. Aug. 9, 2011); Ward, 2010 WL
    3733984, at *2 (E.D. Mich. Sept. 20, 2010).

                                         2
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.555   Page 3 of 26


                                                  Ward v. Chapman, 19-12543

2019 order. Petitioner’s continued incarceration on a now-obsolete statutory

life tern for a non-violent offense serves no purpose and does not enhance

the public safety of Michigan – especially as he will be 71 years of age when

next eligible for parole review. Nonetheless, Petitioner is unable to

demonstrate his entitlement to habeas relief under the extremely high bar of

AEDPA.

      After reviewing the pleadings and the record, the Court will deny all

motions. In addition, the Court holds that Petitioner is not entitled to habeas

relief. The petition will be dismissed.

                 I.   Background and procedural history

      As explained in the Court’s May 11, 2020, order, ECF No. 21, Petitioner

has litigated since 2003 a habeas challenge to the improper use of two

invalid 1971 criminal convictions by the Michigan Department of Corrections

and the Michigan Parole Board. See Case No. 03-72701. This petition

challenges the parole board’s April 2017 denial of parole for Petitioner’s 1981

conviction for possession with intent to deliver over 650 grams of cocaine.

Petitioner’s surviving claim is that the parole board’s motivation for its most

recent parole denial is retaliation for his continued litigation in the 2003 case,

in violation of his First Amendment rights.



                                          3
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.556   Page 4 of 26


                                                  Ward v. Chapman, 19-12543

      Petitioner filed two motions for release on bond, the most recent

characterized as an emergency motion in response to the Covid-19

pandemic. See ECF Nos. 12, 19. Petitioner also filed a motion for summary

disposition dated April 24, 2020, seeking an unconditional grant of habeas

or release on bond. ECF No. 23. That motion was drafted and filed by

Petitioner before the Court’s May 11, 2020 Order, but not docketed in this

Court until May 21, 2020. The motion argues that Respondent has waived

or forfeited any right to respond by its delay in filing an answer. Petitioner

moved for appointment of counsel or an investigator, arguing that he needs

assistance in pursuing evidence to support his habeas claims. ECF No. 25.

That motion was signed and mailed May 14, 2020, but was not received by

the Court until May 27, 2020. It was docketed June 1, 2020.

      Respondent has responded to Petitioner’s motions for bond and to the

surviving claim of the habeas petition. ECF Nos. 22, 24. Respondent argues

that Petitioner’s challenge to the parole board’s April 6, 2017 finding of “no

interest” is untimely, that he has failed to support his claim of retaliation, and

that the parole board’s parole denial is “obviously” based on Petitioner’s 2005

violation of parole “in spectacular fashion.” Resp’t Ans., ECF No. 24,

PageID.369.



                                        4
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.557   Page 5 of 26


                                                Ward v. Chapman, 19-12543

       Respondent refers to Petitioner’s actions after he was granted parole

in November 2004. “On July 15, 2005, he was re-arrested, and charged with

accosting children for immoral purposes, indecent exposure, selling or

furnishing alcohol to minors, and malicious destruction of a building, after he

allegedly attended a hotel party involving teenagers, alcohol, and

pornography.” Ward v. Howes, No. 08-13051, 2011 WL 4527786, at *3 (E.D.

Mich. Sept. 29, 2011) (Lawson, J.). Petitioner pled no contest to three parole

violation charges. Id. at *5. All criminal charges were dropped in a plea

agreement with the local prosecutor, in exchange for the Petitioner’s

cooperative testimony in an unrelated criminal case. Id.

       Following the 2006 parole violation, the Michigan Parole Board has

repeatedly denied Petitioner parole by stating it has “no interest” in

proceeding to a public hearing, most recently in April 2017. The latest

reviewer of Petitioner’s file cited his parole violation and three major

misconduct tickets in 2015 and 2010 as grounds for denying parole. E. Heap

Aff., ECF No. 24-3, PageID.406. Petitioner’s next opportunity for review by

the parole board is scheduled for September 2022, when he will be 71 years

old.




                                      5
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20         PageID.558    Page 6 of 26


                                                      Ward v. Chapman, 19-12543

                                  II.   Discussion

A. Standard of Review

         This habeas petition is reviewed under the exacting standards set forth

in the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub.

L. No. 104-132, 110 Stat. 1214 (Apr. 24, 1996). Under AEDPA, a federal

court cannot grant habeas relief with respect to any claim adjudicated on the

merits in a state court proceeding unless the state adjudication of the claim

either

         (1)   resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal
               law, as determined by the Supreme Court of the United
               States; or

         (2)   resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented
               in the State court proceeding.

28 U.S.C. § 2254(d).

         “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme Court

cases]’ or if it ‘confronts a set of facts that are materially indistinguishable

from a decision of [the Supreme] Court and nevertheless arrives at a result

different from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16

(2003) (per curiam) (quoting Williams v. Taylor, 529 U.S. 362, 405-06


                                            6
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20    PageID.559   Page 7 of 26


                                                 Ward v. Chapman, 19-12543

(2000)). “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court’s decisions but

unreasonably applies that principle to the facts’ of petitioner’s case.” Wiggins

v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S. at 413). “A

state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

      Section 2254(d)(1) limits a federal habeas court’s review to a

determination of whether the state court’s decision comports with clearly

established federal law as determined by the Supreme Court at the time the

state court renders its decision. Williams, 529 U.S. at 412. Section 2254(d)

“does not require citation of [Supreme Court] cases -- indeed, it does not

even require awareness of [Supreme Court] cases, so long as neither the

reasoning nor the result of the state-court decision contradicts them.” Early

v. Packer, 537 U.S. 3, 8 (2002). “[W]hile the principles of ‘clearly established

law’ are to be determined solely by resort to Supreme Court rulings, the

decisions of lower federal courts may be instructive in assessing the

reasonableness of a state court’s resolution of an issue.” Stewart v. Erwin,

                                       7
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.560   Page 8 of 26


                                                 Ward v. Chapman, 19-12543

503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v. Bowersox, 340 F.3d 667,

671 (8th Cir. 2003); Dickens v. Jones, 203 F. Supp. 2d 354, 359 (E.D. Mich.

2002)).

      “[D]etermining whether a state court’s decision resulted from an

unreasonable legal or factual conclusion does not require that there be an

opinion from the state court explaining the state court’s reasoning.”

Harrington, 562 U.S. at 98. Where the state court’s decisions provide no

rationale, the burden remains on the habeas petitioner to demonstrate that

“there was no reasonable basis for the state court to deny relief.” Id.

B. Retaliatory motive for parole denial

      This Court possesses no authority under the AEDPA to grant Petitioner

a writ of habeas corpus or to order the State of Michigan to grant him parole

based on his claim of retaliation. A federal court may issue a writ of habeas

“to a state prisoner ‘only on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.’” Wilson v. Corcoran,

562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). “‘[F]ederal habeas

corpus relief does not lie for errors of state law.’” Id. (quoting Estelle v.

McGuire, 502 U.S. 62, 67 (1991)).

      “There is no constitutional or inherent right of a convicted person to be

conditionally released before the expiration of a valid sentence.” Greenholtz

                                       8
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20      PageID.561   Page 9 of 26


                                                   Ward v. Chapman, 19-12543

v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979). Without

that underlying right, a petitioner “cannot invoke the procedural guarantees

of the Due Process Clause.” Allen v. Stepp, 27 F. App'x 521, 523 (6th Cir.

2001) (citing Olim v. Wakinekona, 461 U.S. 238, 250 (1983)).

      Only state law may create a “’legitimate claim of entitlement to’ parole,”

which the federal constitution would then protect. Crump v. Lafler, 657 F.3d

393, 397 (6th Cir. 2011) (citing Inmates of Orient Corr. Inst. v. Ohio State

Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991)). However, both state

and federal courts have held that Michigan’s parole system has not created

such a “legitimate claim of entitlement,” that is, a prisoner’s liberty interest in

parole. See Glover v. Mich. Parole Bd., 460 Mich. 511, 596 N.W.2d 598,

603–04 (Mich. 1999); Crump, 657 F.3d at 404. “[T]he ultimate authority to

grant parole . . . lies within the discretion of the [Michigan Parole] Board.”

Crump, 657 F.3d at 405 (quoting Carnes v. Engler, 76 F. App’x 79, 80 (6th

Cir. 2003)). “Absent a protected interest, a prisoner may seek to enforce

statutes or regulations that govern the parole process as a matter of state

law, but ‘procedural statutes and regulations governing parole do not [alone]

create federal procedural due process rights.’” Wershe v. Combs, 763 F.3d

500, 506 (6th Cir. 2014) (quoting Sweeton v. Brown, 27 F.3d 1162, 1164 (6th

Cir. 1994)) (alteration in original).

                                        9
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.562   Page 10 of 26


                                                  Ward v. Chapman, 19-12543

       At one time, the Sixth Circuit suggested that “substantive due process

 protects inmates from arbitrary denials of parole based on impermissible

 criteria such as race, political beliefs or frivolous factors, such as eye color,

 even where a prisoner may not have a protected liberty interest.” Mayrides

 v. Chaudhry, 43 F. App'x 743, 746 (6th Cir. 2002) (citing Block v. Potter, 631

 F.2d 233, 236 n.2 (3d Cir. 1980)). More recently, the court observed that

 “[n]either this decision nor any binding circuit precedent, however, forecloses

 the possibility that, in an appropriate case, a parole board's reliance on

 unconstitutional factors—or even on false information in the parole file—

 could constitute a due-process violation.” Jergens v. Ohio Dep't of Rehab. &

 Corr. Adult Parole Auth., 492 F. App'x 567, 571 n.5 (6th Cir. 2012).

       However, the Sixth Circuit has generally rejected decisions by other

 circuits which found due process violated by “‘totally arbitrary parole

 decisions’ even in the absence of an identifiable liberty interest in parole

 release.” Bell v. Anderson, 301 F. App'x 459, 461–62 (6th Cir. 2008) (per

 curiam) (citing Burkett v. Love, 89 F.3d 135, 139-40 (3d Cir. 1996);

 Thompson v. Armontrout, 808 F.2d 28, 31 (8th Cir. 1986); Block, 631 F.2d

 at 236). The Bell court noted that “the reasoning on which these cases are

 based has not been adopted in this circuit” and cited with approval other

 courts’ criticisms of the concept of due process protections without an

                                        10
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.563   Page 11 of 26


                                                   Ward v. Chapman, 19-12543

 underlying liberty interest. Bell, 301 F. App'x at 462 (citing Johnson v.

 Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997); Malek v. Haun, 26 F.3d 1013,

 1016 (10th Cir. 1994)) (other citations omitted). Bell did acknowledge that

 parole board’s actions or decisions that “shock the conscience” may be found

 unconstitutional. Id. at 463 (citing Cty. of Sacramento v. Lewis, 523 U.S. 833

 (1998)).

       Under the clearly established Supreme Court precedent of Greenholtz,

 442 U.S. at 7, and Sixth Circuit opinions applying that case, the Michigan

 Parole Board’s denial of parole for Petitioner, even if arbitrary and capricious,

 is not “conscience-shocking,” and is not an unreasonable application of

 federal law. Because “fairminded jurists could disagree” on whether the

 parole board was correct in its April 2017 “no interest” finding, Richter, 562

 U.S. at 101, Petitioner is not entitled to habeas relief.

       Even if Petitioner possessed a liberty interest in parole and was thus

 protected by due process, he has not established that his denials of parole

 have been motivated by retaliation against him for continued litigation of his

 2003 case, Ward v. Wolfenbarger. Pleading retaliation requires establishing

 “a causal connection,” that the “adverse action was motivated at least in part

 by” the protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.



                                        11
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20       PageID.564   Page 12 of 26


                                                     Ward v. Chapman, 19-12543

 1999). Thaddeus-X notes that causation may be demonstrated by “the timing

 of events.” Id. at 399.

           Plaintiff’s factual allegations do not establish a connection between his

 litigation and the Michigan Parole Board’s actions. He asserts that the parole

 board “became more aggressive in denying parole” following a 2009 order

 by the Sixth Circuit, 342 F. App’x 134, and that the board “instruct[ed] MDOC

 staff to retaliate” following the Sixth Circuit ruling in July 2014. Pet., ECF No.

 1, PageID.10. He cites instances as early as 2004 to demonstrate ongoing

 retaliatory action. Id. None of these allegations establish a link between the

 course of his litigation and the parole board’s April 2017 “no interest” ruling,

 the subject of his petition. Petitioner has not established that he is entitled to

 relief.

 C. Motion for reconsideration

           Petitioner seeks reconsideration of this Court’s dismissal of the first

 and third claims in his habeas petition, that parole has been denied due to

 the continuing presence of his 1971 convictions in his records, and that his

 continued incarceration has been rendered cruel and unusual punishment in

 violation of the Eighth Amendment. He cites as error the Court’s limited

 reading of his petition to challenge the parole board’s April 2017 finding of

 “no interest,” stating instead that his claims extend back to 2004 and include

                                           12
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.565   Page 13 of 26


                                                 Ward v. Chapman, 19-12543

 the 2006 parole revocation and subsequent decisions by the parole board

 and the MDOC. See ECF No. 27, PageID.512-14. He also challenges the

 parole board’s November 2018 recommendation against commutation. Id. at

 PageID.516. In his motion and a later supplement, ECF No. 29, Petitioner

 also insists that the Court’s decisions were based on theories of res judicata

 and estoppel.

       Petitioner brings his motion under several federal and local rules.

 Motions for reconsideration are governed by Local Rule 7.1 of the Eastern

 District of Michigan. Hence v. Smith, 49 F. Supp. 2d 547, 550 (E.D. Mich.

 1999). A motion for reconsideration should be granted if the movant

 demonstrates a palpable defect by which the court and the parties have been

 misled and that a different disposition of the case must result from a

 correction thereof. Ward v. Wolfenbarger, 340 F. Supp. 2d, 773, 774 (E.D.

 Mich. 2004); Hence, 49 F. Supp. 2d at 550-51 (citing L.R. 7.1(g)(3)). A motion

 for reconsideration which merely presents “the same issues ruled upon by

 the Court, either expressly or by reasonable implication,” shall be denied.

 Ward, 340 F. Supp. 2d at 774.

       A party seeking to amend or alter a judgment under Rule 59(e) must

 show one of four things: “(1) a clear error of law; (2) newly discovered

 evidence; (3) an intervening change in controlling law; or (4) a need to

                                      13
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20       PageID.566   Page 14 of 26


                                                     Ward v. Chapman, 19-12543

 prevent manifest injustice.” Intera Corp. v. Henderson, 428 F.3d 605, 620

 (6th Cir. 2005) (citing GenCorp, Inc. v. Am. Int'l Underwriters, 178 F.3d 804,

 834 (6th Cir. 1999)). A motion based on Rule 60(b)(1) is “intended to provide

 relief to a party in only two instances: (1) when the party has made an

 excusable litigation mistake or an attorney in the litigation has acted without

 authority; or (2) when the judge has made a substantive mistake of law or

 fact in the final judgment or order.” Cacevic v. City of Hazel Park, 226 F.3d

 483, 490 (6th Cir. 2000) (internal quotation marks omitted). As with a Rule

 59(e) motion (as well as Rule 7.1), a party may not use Rule 60(b) “as an

 occasion to relitigate its case.” Michigan Dep't of Envtl. Quality v. City of Flint,

 296 F. Supp. 3d 842, 846 (E.D. Mich. 2017) (citation omitted).

         Petitioner has identified no palpable defect under which the Court was

 misled, no errors of law or fact, nor how a correction would lead to a different

 outcome. However, the Court will clarify its reasons for dismissal, and will

 address Petitioner’s argument that it “misframed” his first claim.4

         First, the Court repeatedly instructed Petitioner that he must file a

 separate habeas petition challenging his continued incarceration under his


 4
     Petitioner has identified no defect, and the Court will not revisit, its ruling
     that his third claim, an Eighth Amendment challenge to his life sentence for
     the 1981 conviction, was previously adjudicated. ECF No. 21, PageID.220.

                                          14
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20        PageID.567    Page 15 of 26


                                                      Ward v. Chapman, 19-12543

 1981 conviction, and that the denials of parole would not be adjudicated

 under 03-72701. See Ward, No. 03-CV-72701-DT, 2019 WL 3714517, at *6

 (E.D. Mich. Aug. 7, 2019), as clarified on denial of reconsideration, No. 03-

 CV-72701-DT, 2020 WL 109571 (E.D. Mich. Jan. 9, 2020). Such a separate

 petition permitted Petitioner to raise challenges not at issue in the 2003 case,

 such as his claim of retaliatory motive for parole board decisions. The same

 reasons support the Court’s denial of Petitioner’s motions to consolidate that

 case with this one.5 At the same time, the Court is permitted to take notice

 of the record and decisions in Petitioner’s other cases6 and has done so

 where appropriate.




 5
     The Sixth Circuit also rejected consolidation of Petitioner’s earlier habeas
     challenge of his 1981 conviction and sentence in an appeal from Ward v.
     Howes, Case No. 08-13051. It abstained from ruling on Petitioner’s claims
     “that ‘the parole board initiated parole violation process, and continues to
     use the two 1971 expunged convictions, as reason, in significant part, to
     take “no interest” (deny), in reinstating to parole’” because it was “repetitive
     of the claim pending between the same parties in [Case No. 03-72701].
     Consideration of this claim would cause duplicative litigation and potentially
     conflicting results.” Ward v. Smith, 6th Cir. Case No. 11-2367, Doc. No. 80-
     2, Page 3 (June 12, 2014) (citations omitted).
 6
     “[I]t is well-settled that federal courts may take judicial notice of proceedings
      in other courts of record.” United States v. Mont, 723 F. App'x 325, 327 n.3
      (6th Cir.), cert. granted, 139 S. Ct. 451 (2018), and aff'd on other grounds,
      139 S. Ct. 1826 (2019) (citation omitted).
                                           15
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.568   Page 16 of 26


                                                 Ward v. Chapman, 19-12543

       However, the Court’s direction to Petitioner to file a separate petition

 does not support a presumption that it had pre-judged the merit of any such

 petition. The petition before the Court has been judged on its own merits.

       Second, Petitioner’s assertion that the Court’s “misframed” his claims

 is not an error that entitles him to reconsideration and a different outcome.

 Petitioner states that his claims cover the period from 2004 to the present,

 including the 2006 parole revocation, subsequent decisions by the parole

 board and the MDOC, through to and including the board’s November 2018

 recommendation against commutation.

       However, Petitioner has already litigated claims arising in that time

 period through several habeas petitions, and courts have denied relief. For

 instance, the Sixth Circuit expressly found that the parole revocation was not

 motivated by his 1971 convictions. Ward v. Wolfenbarger, 342 F. App'x 134,

 137 (6th Cir. 2009) (“Ward's parole was revoked because of his ‘no contest

 plea’ [to parole violations] and not because the parole board looked anew at

 the 1971 expunged convictions.”)

       Petitioner also “contest[ed] the revocation of his parole and his

 continued detention on drug charges that originated over 30 years ago[,]” in

 a habeas petition filed in July 2008 and supplemented in 2011. Ward v.

 Howes, No. 08-13051, 2011 WL 4527786, at *1 (E.D. Mich. Sept. 29, 2011)

                                      16
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20    PageID.569   Page 17 of 26


                                                  Ward v. Chapman, 19-12543

 (Lawson, J.) (characterizing Petitioner’s challenge of the revocation decision

 as the “core complaint” of that case, id. at *12), aff’d sub nom. Ward v. Smith,

 Nos. 11-2367/2399 (6th Cir. June 12, 2014) (unpublished). The district court

 denied habeas relief on all claims. Id. at *1.

       The only parole board decision appropriate now for challenge in

 Petitioner’s current case is, as the Court has stated previously, the April 2017

 finding of “no interest” in parole. However, Petitioner has not established that

 he is entitled to relief. As discussed above, he has not established a

 retaliatory motive on the part of the parole board.

       Nor has he established that the decision was unconstitutionally based

 on his expunged 1971 convictions. Petitioner states that he has found

 numerous records in his files that reflect those convictions, despite this

 Court’s repeated orders to the Michigan Department of Corrections to

 remove all references from Petitioner’s institutional files, and despite the

 certification by Respondent that it has complied. The matter of that

 compliance will be addressed in 03-72701.

       However, the continued existence of records which reference the

 expunged convictions does not lead inevitably to the conclusion that the

 parole board relied on those convictions. At the time of the last “no interest”

 finding by the parole board, those misdemeanor drug convictions were 46

                                       17
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.570   Page 18 of 26


                                                 Ward v. Chapman, 19-12543

 years old. Much more recent was the 2005 incident, involving teenagers,

 alcohol, and pornography, which led to Petitioner’s 2006 parole revocation.

       Respondent has provided the affidavit of Edwin Heap, the parole board

 member responsible for the most recent review of Petitioner’s case. In that

 affidavit, Heap asserts that he was aware of Petitioner’s expunged

 convictions, but because they were expunged, disregarded them. Aff., ECF

 No. 24-3, PageID.406. Instead, Heap said he was influenced by Petitioner’s

 “particularly egregious“ parole violation. Id. He also cited as “a significant

 factor” Petitioner’s three misconduct tickets in 2010 and 2015. Id.

       Under Harrington, Petitioner is obligated to demonstrate “there was no

 reasonable basis for the state court to deny relief.” 562 U.S. at 98. While

 Petitioner would be correct that reliance on his unconstitutional convictions

 would be an unreasonable basis, he has not demonstrated that was the

 parole board’s motivation. While the Court may disagree with the parole

 board’s decision and reasoning, it must acknowledge that the circumstances

 of Petitioner’s parole violation do provide a “reasonable basis” under AEDPA

 and Harrington for its decision.

       Finally, Petitioner seeks to challenge one more action by the parole

 board, its November 2018 recommendation to the Governor against

 commutation. ECF No. 27, PageID.515. Petitioner did not include this claim

                                      18
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20      PageID.571    Page 19 of 26


                                                    Ward v. Chapman, 19-12543

 in his original petition, nor did he seek leave to amend, but instead

 incorporated this board action in other pleadings. See Addendum, ECF No.

 16, PageID.173; Mot., ECF No. 23, PageID.337. Regardless, even if

 appropriately raised, Petitioner is not entitled to relief on this claim.

       As discussed in section II.B., Michigan prisoners do not enjoy a “liberty

 interest in parole release,” and thus are not protected by due process, short

 of a “conscience-shocking” action by the parole board. Bell, 301 F. App'x at

 461–62. A “convicted person” enjoys no constitutional right to release “before

 the expiration of a valid sentence.” Greenholtz, 442 U.S. at 7. Greenholtz’

 reasoning was applied to the commutation process in Connecticut Board of

 Pardons v. Dumschat, 452 U.S. 458, 464 (1981). The latter case noted that

 clemency decisions “are rarely, if ever, appropriate subjects for judicial

 review,” because such decisions are based on both objective findings of fact

 as well as “purely subjective evaluations and . . . predictions of future

 behavior by those entrusted with the decision.” 452 U.S. at 464.

       “[S]ome minimal procedural safeguards do apply to clemency

 proceedings[,]” permitting judicial intervention if the clemency process is

 arbitrarily denied to a prisoner or is determined by the flip of a coin. Workman

 v. Summers, 111 F. App'x 369, 371 (6th Cir. 2004) (citing Ohio Adult Parole

 Auth. v. Woodard, 523 U.S. 272, 289 (1998) (O’Connor, J., concurring with

                                         19
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.572   Page 20 of 26


                                                 Ward v. Chapman, 19-12543

 three other Justices). However, federal courts do not operate as “super

 appeals court[s]” over commutation proceedings. Id. (citation omitted).

       The document Petitioner cites to demonstrate that the board’s

 recommendation against commutation simply states that it conducted a

 review of Petitioner’s application and determined it had no merit. Mot., ECF

 No. 23, PageID.337. Petitioner does not argue that the board’s actions

 violated any “procedural safeguards” that apply to commutations. And as

 with his challenge to the 2017 parole denial, Petitioner cannot demonstrate

 that there was “no reasonable basis” for the parole board’s recommendation

 to the Governor.

       While this analysis disposes of Petitioner’s application for habeas

 relief, the Court still believes that Petitioner’s continued incarceration does

 not serve public safety nor any other stated purpose of Michigan’s parole

 scheme, and that the parole board’s continued denial of parole borders on

 the arbitrary and capricious. As the Court observed in Case No. 03-72701, it

 had hoped a resolution could have been achieved by settlement, eliminating

 the need for protracted litigation in which both parties have been active

 participants.

       Petitioner was originally sentenced to mandatory life without parole, a

 penalty that no longer applies to his drug possession conviction. Rashad v.

                                       20
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20        PageID.573    Page 21 of 26


                                                      Ward v. Chapman, 19-12543

 Lafler, 675 F.3d 564, 567 (6th Cir. 2012). Following a 2003 amendment of

 the statute, “a defendant convicted of possessing 450 to 1000 grams of a

 controlled substance is not subject to a mandatory minimum and is subject

 to a statutory maximum of 30 years in prison.” Id. (citing Mich. Comp. Laws

 § 333.7403(2)(a)(ii)). Over 40 years after his 1979 offense, with his next

 parole interview not scheduled until 2022, Petitioner continues to serve that

 now-rejected life sentence.

         The latest reviewer of Petitioner’s case for parole characterized

 Petitioner’s actions leading to his 2006 parole revocation as “predatory

 sexual behavior involving teenaged children.” E. Heap Aff., ECF No. 24-3,

 PageID.406.7 Despite the board’s apparent reliance on that behavior,

 Petitioner was told by the MDOC he did not meet the criteria for sex offender

 therapy when he requested it. Case No. 03-72702, ECF 277-30,

 PageID.3897. In addition, the parole agent who investigated and is thus most

 familiar with the 2005 incident expressed his support for Petitioner’s release




 7
     In 2012, a different parole board member who interviewed Petitioner noted
      that he “admits to using poor judgment” in reference to the parole violation
      incident. See Case No. 03-72701, ECF No. 277-40, PageID.4045. The
      board member recommended parole, noting that Petitioner did not appear
      to be a threat to public safety nor at “moderate or high risk to re-offend.” Id.
                                           21
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.574   Page 22 of 26


                                                 Ward v. Chapman, 19-12543

 on parole in two letters to the parole board. Case No. 03-72702, ECF 277-

 32, PageID.3991, ECF 302-4, PageID.4616.

       The Court does not diminish the seriousness of Petitioner’s 2005

 actions leading to his parole violation, which involved teenagers, liquor, and

 pornography, as Respondent repeatedly but correctly asserts. However, of

 the charges listed in Petitioner’s parole violation worksheet, Case No. 03-

 72701, ECF 277-7, PageID.3840, and Ward v. Howes, 2011 WL 4527786,

 at *3, all are misdemeanors carrying a one-year maximum sentence, with the

 sole exception of child accosting, a four-year felony. Mich. Comp. Laws. §

 750.145a. Were he convicted and sentenced of the charges associated with

 that incident, it is unlikely Petitioner would have received twelve years

 imprisonment (as of the April 2017 denial of parole), let alone seventeen

 years (the date of his next scheduled parole interview), the additional time

 he has served following parole denials allegedly because of the violation.

       Respondent points to Petitioner’s three “major misconduct” tickets in

 2010 and 2015 as further justification for the parole board’s decision. ECF

 No. 24-3, PageID.407. The 2010 tickets were based on Petitioner’s

 possession of hobby or craft scissors and a refusal to place his hands on a

 table when ordered. See Case No. 03-72701, ECF No. 277-40, PageID.

 4044. The third was a smuggling charge. However, Petitioner’s security

                                      22
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.575   Page 23 of 26


                                                  Ward v. Chapman, 19-12543

 classification preceding the April 2017 decision calculated to the lowest-risk

 security level, as it has consistently over the last several years. See, e.g.,

 Case No. 03-72701, ECF 302-4, PageID.4561.

       In sum, and in view of the significantly reduced risk of recidivism at

 Petitioner’s advanced age (now 69 years old), the parole board’s decision to

 continue his incarcerated status until at least 2022 strikes the Court as

 arbitrary and capricious. However, as explained earlier, because such

 denials do not provide a basis on which to grant habeas relief, Petitioner is

 not entitled to release. Bell, 301 F. App'x at 461–62. The petition will be

 dismissed.

 D. Motion for summary disposition

       Petitioner is not entitled to summary disposition. The Court has

 previously ruled that Petitioner is incorrect in his argument that Respondent’s

 motion to dismiss, ECF No. 7, was non-responsive and that Respondent has

 thus waived all defenses to the habeas petition. “[I]t is clearly permissible for

 a respondent to file a motion to dismiss or for summary judgment.” Gardner

 v. Maclaren, No. 13-CV-15051, 2014 WL 5481324, at *4 (E.D. Mich. Oct. 29,

 2014) (Goldsmith, J.) (citing Jackson v. Straub, 309 F.Supp.2d 952, 959

 (E.D.Mich. 2004)). See also Rule 4 of the Rules Governing Section 2254

 Cases; Harris v. Booker, No. 07-13250, 2008 WL 3852244, at *2 (E.D. Mich.

                                        23
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.576   Page 24 of 26


                                                 Ward v. Chapman, 19-12543

 Aug. 18, 2008) (Steeh, J.). (“respondents in habeas corpus actions may file

 an answer, motion, or other response to a habeas corpus petition”) (citing

 Rule 4).

 E. Motions for bond

       To receive bond pending a decision on the merits of a habeas corpus

 petition, a petitioner must show a substantial claim of law based on the facts

 and exceptional circumstances justifying special treatment in the interest of

 justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (quoting Dotson v.

 Clark, 900 F.2d 77, 79 (6th Cir.1990)). There will be few occasions where a

 habeas petitioner meets this standard. Dotson, 900 F.2d at 79.

       Petitioner argues that he has demonstrated a substantial claim of law,

 and that the Covid-19 pandemic, and his age and health issues justify his

 release on bond. Respondent refutes both points and argues that the

 executive order by the Governor of Michigan and procedures implemented

 by the Michigan Department of Corrections demonstrate that “the State has

 taken significant steps to combat the spread of COVID-19 within the prison

 system.” Resp. Ans. Opp’g Mot., ECF No. 22, PageID.240. Respondent




                                      24
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20     PageID.577   Page 25 of 26


                                                   Ward v. Chapman, 19-12543

 even goes so far as to suggest that Petitioner is safer in MDOC custody than

 out in “society,” under its “stringent procedures.” Id. at PageID.240, n. 3.8

         Despite the Court’s concern over the impact of the Covid-19 pandemic,

 it must conclude that Petitioner is not entitled to release on bond. Petitioner

 does not have a substantial claim of law, as explained above and as

 demonstrated by the dismissal of his habeas petition. Nor has he established

 that his circumstances are exceptional or justify special treatment.

 F. Motions for appointment of counsel, discovery, and court-ordered
    investigation

         Petitioner’s motion for appointment of counsel relates to his now-

 dismissed Claim I, regarding the purported impact of his 1971 convictions on

 the denials of parole. Because the petition will be dismissed, Petitioner’s

 motion for appointment of counsel will be denied as moot. Petitioner’s

 motions for discovery and investigation will be denied for the same reasons.




 8
     Respondent does not acknowledge that despite its “stringent procedures,”
     inmates in the Michigan Department of Corrections have a higher per
     capita Covid-19 death rate than the corrections systems of all but one other
     state, and the third highest rate of such cases overall. See A State-by-State
     Look at Coronavirus in Prisons, THE MARSHALL PROJECT (last updated June
     4, 2020, 6:00 p.m.), https://www.themarshallproject.org/2020/05/01/a-
     state-by-state-look-at-coronavirus-in-prisons
                                         25
Case 2:19-cv-12543-AJT-PTM ECF No. 30 filed 06/22/20   PageID.578   Page 26 of 26


                                                Ward v. Chapman, 19-12543

                        III.   Conclusion and Order

       For the reasons stated above, it is ORDERED that Petitioner’s motions

 for summary disposition (ECF No. 23), appointment of counsel (ECF No. 25),

 discovery (ECF No. 26), reconsideration (ECF No. 27), and court-ordered

 investigation (ECF No. 28) are DENIED.

       It is further ORDERED that Petitioner’s motion for release on bond

 (ECF No. 12) and emergency motion for release from custody (ECF No. 19)

 are DENIED.

       It is further ORDERED that the Petition for Writ of Habeas Corpus (ECF

 No. 1) is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

                                           _s/Arthur J. Tarnow_________
                                           Arthur J. Tarnow
                                           United States District Judge

 Dated: June 22, 2020




                                      26
